IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


V.A.P.,                                   : No. 223 WAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
J.K.H.-G. AND CYS,                        :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.